TILLMAN PEARSON, Judge
(dissenting).
I must respectfully dissent from the decision reached by the majority, and join the trial judge in his conclusion that the evidence before him was susceptible only to the view that the negligence of the defendant caused the accident. The testimony of the defendant driver (see footnote 2) is to the effect that he lost control of his tractor because it had no trailer and that when he attempted to slow down it bounced onto and against plaintiff’s car.
It has been repeatedly held that the driver of an automobile is charged with a responsibility of having his vehicle under control at all times and to maintain a sharp and attentive lookout in order to keep himself prepared to meet the exigencies of an emergency. Central Truck Lines, Inc. v. Rogers, Fla.App.1962, 140 So.2d 130. I find no reason to apply a different rule to a truck tractor which bounces because it is “bobtailed” and “light”.
I would affirm.